Case 2:20-cv-09199-VBF-KK Document 14 Filed 03/16/21 Page 1 of 2 Page ID #:110



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

     Case No.      CV 20-9199-VBF (KK)                                  Date: March 16, 2021
     Title: John Cephas Young v. Levert, et al.



 Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                   DEB TAYLOR                                             Not Reported
                    Deputy Clerk                                         Court Reporter


         Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                    None Present                                          None Present

 Proceedings:         Order to Show Cause Why Action Should Not Be Dismissed


          On January 29, 2021, the Court issued an Order to Show Cause (“OSC”) finding Plaintiff’s
 Amended IFP Application constructively filed 1 January 9, 2021, dkt. 11, was deficient because
 Plaintiff failed to submit a properly completed Certificate of Authorized Officer signed by an
 authorized officer at Plaintiff’s institution, attaching a certified copy of Plaintiff’s prison trust
 account statement for the last six (6) months in accordance with 28 U.S.C. § 1915(a)(2). Dkt. 12.
 Plaintiff was ordered to respond in writing by February 26, 2021, why the Amended IFP Application
 should not be denied. Id.

          Plaintiff has not responded to the Court’s January 29, 2021 OSC or submitted an IFP
 Application that corrects the deficiency. THEREFORE, Plaintiff is hereby ORDERED TO
 SHOW CAUSE on or before March 23, 2021 why this action should not be dismissed for failure
 to file a proper in forma pauperis application and/or failure to prosecute and comply with Court
 orders.

         Alternatively, Plaintiff may voluntarily dismiss this action without prejudice. Plaintiff may
 request a voluntary dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The
 Clerk of Court has attached a Notice of Dismissal form.


 1
         Under the “mailbox rule,” when a pro se inmate gives prison authorities a pleading to mail
 to court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
 Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir.
 2009) (stating the “mailbox rule applies to § 1983 suits filed by pro se prisoners”).

     Page 1 of 2                         CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
Case 2:20-cv-09199-VBF-KK Document 14 Filed 03/16/21 Page 2 of 2 Page ID #:111



         Plaintiff is expressly warned that his failure to timely comply with this Order may
 result in denial of his in forma pauperis application and/or dismissal of this action without
 prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         IT IS SO ORDERED.




  Page 2 of 2                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
